DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 07/29/2022 in response to the Non-Final Office Action mailed 04/29/2022 has been entered.  
	Claims 3 and 12 are cancelled and new claims 21 and 22 added.  Claims 1, 2, 4-11 and 13-22 are currently pending in U.S. Patent Application No. 17/071,131.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  In particular, Applicant’s remarks as found on page 14 and directed to Li et al. (US 2011/0282897) [0159], successfully distinguish claim(s) as amended from that combination of Romanik et al. (US 2019/0244054) and Li as previously presented.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1, 2, 4-11 and 13-22 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination(s) of references cited.  Reconsideration and updated search have provided additionally cited references which present the general state of the art without lending towards an obvious combination of references that teach/suggest the claimed invention.  Specifically references of record fail to teach/suggest (in view of the claim as a whole):
determining a minimum distance from the distance set corresponding to each reference image, and calculating, in response to the minimum distance being less than or equal to a preset threshold, an average distance of all distances in the distance set corresponding to each reference image; and
determining a target reference image matching the to-be-matched image from each reference image based on the average distance of the distance set corresponding to each reference image, wherein the target reference image is a reference image, corresponding to the distance set with a minimum average distance, in the at least one reference image.


Vaddadi et al. (US 2012/0263388) is relevant in view of disclosure in e.g. [0045] with reference to Fig. 3A 96 distance determination(s) between selected query feature descriptors and one or more reference feature descriptors (see also Fig. 2 Distance Computation unit 50 based on reference and query descriptors 51 and 40 respectively).  Vaddadi [0045] discloses computing average distances for both the first and second groupings to generate an average distance ratio measure, that is ultimately compared to a threshold, to determine a match involving a reference descriptor associated with a smallest one of computed distances.  As identified for the case of Li in Applicant’s remarks, this is distinct from a minimum distance to  threshold comparison for the purposes of determining whether to perform an average operation on all distances in the set.  While references of record to include e.g. Li, Vaddadi, and Nakagawa (US 7,254,269) (see Fig. 6 44) serve in evidencing the obvious nature of utilizing an average distance measure, and/or minimum/maximum distance values/thresholds more generally to determine a match between reference/template feature(s) and a query/to-be-matched feature, references of record fail to serve in any obvious combination of references teaching Applicant’s invention as claimed/as a whole.  As identified/suggested in Applicant’s Specification e.g. [0065], the claimed invention may serve to improve an image matching by enabling the mapping of a standard sample/associated distance sets in a current plane layout, to a to-be-matched/query image based on a corresponding reference image.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669